 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This Intellectual Property Security Agreement is entered into as of July 17,
2013 (the “Effective Date”), by and between PARTNERS FOR GROWTH III, L.P.
(“PFG”) and each of Selway Capital Acquisition Corporation, a Delaware
corporation with its principal place of business as at the Effective Date at 900
Third Avenue, 19th Floor, New York, NY 10022, Healthcare Corporation of America,
a New Jersey corporation with its principal place of business as at the
Effective Date at 66 Ford Road, Suite 230, Denville, NJ 07834, Prescription
Corporation of America, a New Jersey corporation with its principal place of
business as at the Effective Date at 66 Ford Road, Suite 230, Denville, NJ
07834, and PCA Benefits, Inc., a New Jersey corporation with its principal place
of business as at the Effective Date at 66 Ford Road, Suite 230, Denville, NJ
07834 (individually and collectively, “Grantor”), with reference to the
following facts:

 

A.                  PFG and Grantor, as Borrower and Obligor, are parties to
that certain Loan and Security Agreement and other Loan Documents of even date
with this Agreement (as amended from time to time, the “Loan Agreement”).
(Capitalized terms used herein have the meaning assigned in the Loan Agreement.)

 

B.                  Pursuant to the Loan Agreement, Grantor has granted to PFG a
security interest in all of the Collateral. The Collateral includes without
limitation all Intellectual Property (including without limitation the
Intellectual Property described herein).

 

Grantor agrees as follows:



 

1.                  To secure performance of all of its “Obligations” as defined
in the Loan Agreement, Grantor grants to PFG a security interest in all of
Grantor’s right, title and interest in Grantor’s Intellectual Property,
including without limitation (i) the trademarks and servicemarks listed or
required to be listed from time to time on Schedule A hereto, whether registered
or not, and all applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks, but excluding any “intent-to-use” application
for registration of a trademark filed pursuant to Section 1(b) of the Lanham
Act, 15 U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act or an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, solely to the extent, if
any, that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of any
registration that issues from such intent-to-use trademark application under
applicable federal law; and (ii) the patents and patent applications listed or
required to be listed from time to time on Schedule B hereto and all like
protections including, without limitation, all improvements, divisions,
continuations, renewals, reissues, extensions and continuations-in-part of the
same, (iii) all copyrights, maskworks, software, computer programs and other
works of authorship listed or required to be listed from time to time on
Schedule C hereto, and all extensions and renewals thereof, (iv) all domain
names and domain name rights used in connection with its business and that of
its Subsidiaries, all legal and equitable rights in domain names and ownership
thereof, domain registry, domain servers, web hosting and related contracts,
services and facilities (collectively, “Domain Rights”) listed or required to be
listed from time to time on Schedule D hereto, and all extensions and renewals
thereof, and (iv) all rights to recover for past or future infringement of any
of the foregoing, and (v) all right, title and interest in and to any and all
present and future license agreements with respect to any of the foregoing, and
(vi) all present and future accounts, accounts receivable and other rights to
payment arising from, in connection with or relating to any of the foregoing.

 

 

 



2.                  Grantor represents and warrants that (i) listed on Schedule
A hereto are all trademark registrations and pending registrations owned or
controlled by Grantor, (ii) listed on Schedule B are all patents and patent
applications owned or controlled by Grantor, (iii) listed on Schedule C are all
copyrights, software, computer programs, mask works, and other works of
authorship owned or controlled by Grantor which are registered with the United
States Copyright Office, and (iv) listed on Schedule D are all Domain Rights in
which Grantor has any legal, contractual or equitable right.

 

3.                  Grantor shall: (a) take all commercially reasonable steps to
protect, defend and maintain the validity and enforceability of its intellectual
property, other than intellectual property of immaterial business and monetary
value that Grantor’s executive management has abandoned or otherwise determined
not to maintain; (b) promptly advise PFG in writing of material infringements of
its intellectual property; and (c) not allow any intellectual property material
to Grantor’s business to be abandoned, forfeited or dedicated to the public
without PFG’s written consent. If, before the Obligations (other than inchoate
indemnity obligations) have been paid and/or performed in full, Grantor shall
(i) adopt, use, acquire or apply for registration of any trademark, service mark
or trade name, (ii) apply for registration of any patent or obtain any patent or
patent application; (iii) create or acquire any published or material
unpublished works of authorship material to the business that is or is to be
registered with the U.S. Copyright Office or any non-U.S. equivalent or other
Governmental Body; or (iv) register or acquire any domain name or domain name
rights, then the provisions of Section 1 shall automatically apply thereto, and
Grantor shall provide PFG written notice thereof concurrently with delivery of
Borrower’s monthly compliance certificate. Grantor shall further provide PFG
with all information and details relating to actions taken in clauses (i)
through (iv), inclusive, as may be necessary and customary to enable PFG to from
time to time perfect and continue the perfection of PFG’s interest in such
intellectual property.

 

4.                  This Agreement is being executed and delivered pursuant to
the Loan Agreement; nothing herein limits any of the terms or provisions of the
Loan Agreement, and PFG’s rights hereunder and under the Loan Agreement are
cumulative. This Agreement, the Loan Agreement and the other Loan Documents set
forth in full all of the representations and agreements of the parties with
respect to the subject matter hereof and supersede all prior discussions, oral
representations, oral agreements and oral understandings between the parties.
This Agreement may not be modified or amended, nor may any rights hereunder be
waived, except in a writing signed by the parties hereto. In the event of any
litigation between the parties based upon, arising out of, or in any way
relating to this Agreement, the prevailing party shall be entitled to recover
all of its costs and expenses (including without limitation attorneys’ fees)
from the non-prevailing party. This Agreement and all acts, transactions,
disputes and controversies arising hereunder or relating hereto, and all rights
and obligations of PFG and Grantor shall be governed by, and construed in
accordance with the internal laws (and not the conflict of laws rules) of the
State of California.

 



2

 

 

5.                  Grantor agrees that simultaneously with the execution of
this Agreement, and thereafter upon any amendment of Schedule A, Schedule B,
Schedule C or Schedule D, the appropriate entities constituting Grantor shall
execute notices in the forms appended hereto (each, a “Notice”), as appropriate,
with respect to all of the pledged Intellectual Property, now owned or hereafter
acquired, and shall deliver each Notice to PFG for the purpose of recordation at
the U.S. Patent and Trademark Office or the U.S. Copyright Office, or otherwise,
as appropriate. Whether or not Grantor executes such a Notice reflecting new
Intellectual Property, Grantor hereby irrevocably appoints PFG as its lawful
attorney-in-fact without any further authorization to file such notices, liens
or other instruments as may be customary from time to time for PFG to perfect
security interests in Grantor’s Intellectual Property. With respect to the power
of attorney granted in the attached Domain Rights Collateral Agreement and
Notice, so long as no default has occurred and is continuing under the Loan
Documents, PFG shall not take any action referenced therein in the name of
Grantor.

 

[Signature Page Follows]

 



3

 

 

Address of Grantor: Selway Capital Acquisition Corporation         66 Ford Road,
Suite 230
Denville, NJ 07834 By: /s/ Mark Carlesimo
Name: Mark Carlesimo
Title: Secretary           Healthcare Corporation of America         66 Ford
Road, Suite 230
Denville, NJ 07834 By: /s/ Mark Carlesimo
Name: Mark Carlesimo
Title: Secretary           Prescription Corporation of America         66 Ford
Road, Suite 230
Denville, NJ 07834 By: /s/ Mark Carlesimo
Name: Mark Carlesimo
Title: Secretary           PCA Benefits, Inc.         66 Ford Road, Suite 230
Denville, NJ 07834 By: /s/ Mark Carlesimo
Name: Mark Carlesimo
Title: Secretary         Address of PFG: PARTNERS FOR GROWTH III, L.P.        
Partners for Growth III, L.P.
150 Pacific Avenue
San Francisco, California 94111 By: /s/ Jason Georgatos
Name: Jason Georgatos
Title: Manager, Partners for Growth III. LLC
Its: General Partner

 

 

Intellectual Property Security Agreement Signature Page



 

 



 

TRADEMARK COLLATERAL AGREEMENT AND NOTICE

 

This Trademark Collateral Agreement and Notice dated as of July 17, 2013
(“Trademark Agreement”), is between Healthcare Corporation of America, a
Delaware corporation with its principal place of business at 66 Ford Road, Suite
230, Denville, NJ 07834 (“Assignor”) and Partners for Growth III, L.P., 150
Pacific Avenue, San Francisco, CA 94111 (“Assignee”) pursuant to a Loan and
Security Agreement by and among Assignor, other Borrowers and Obligors under the
Loan Agreement and Assignee and pursuant to certain other loan documents
referenced therein (collectively, the “Loan Documents”).

 

WHEREAS, Assignor is the owner of certain trademarks, including all federal
applications and/or registrations therefor, together with the goodwill of the
business connected with the use of and symbolized thereby, as listed on Exhibit
1 hereto (the “Marks”); and

 

WHEREAS, Assignee has agreed to extend certain credit to Assignor on condition
that the Assignor pledge and grant to Assignee as collateral for the Obligations
(as defined in the Loan Documents) a security interest and lien in and to the
Marks and all proceeds thereof and all other related claims and rights as more
fully described in a certain Intellectual Property Security Agreement (the
“Security Agreement”) in favor of the Assignee of even date herewith, by and
among Assignor and Assignee;

 

NOW THEREFORE, for good and valuable consideration, as security for the due and
timely payment and performance of the Obligations, Assignor hereby pledges and
grants to Assignee a security interest and lien in and to the Marks and all
proceeds thereof and gives notice of such security interest and the existence of
such Security Agreement providing therefor.

 

Executed as of the date first above written.

 

Assignor: Assignee:         Healthcare Corporation of America PARTNERS FOR
GROWTH III, L.P.         By: /s/ Mark Carlesimo

Name: Mark Carlesimo

Title: Secretary By /s/ Jason Georgatos

Name: Jason Georgatos

Title:  Manager, Partners for Growth III, LLC
            Its General Partner

 

 

5

 



 

DOMAIN RIGHTS COLLATERAL AGREEMENT AND NOTICE

 

This Domain Rights Collateral Agreement and Notice dated as of July 17, 2013
(“Domain Rights Agreement”), is between Healthcare Corporation of America, a
Delaware corporation with its principal place of business at 66 Ford Road, Suite
230, Denville, NJ 07834 (“Assignor”) and Partners for Growth III, L.P., 150
Pacific Avenue, San Francisco, CA 94111 (“Assignee”) pursuant to a Loan and
Security Agreement by and among Assignor, other Borrowers and Obligors under the
Loan Agreement and Assignee and pursuant to certain other loan documents
referenced therein (collectively, the “Loan Documents”).

 

WHEREAS, Assignor is the owner of certain Domain Rights as defined in the Loan
Documents which are, as of the Effective Date, as listed on Exhibit 1 hereto
(the “Domain Rights”); and

 

WHEREAS, Assignee has agreed to extend certain credit to Assignor on condition
that the Assignor pledge and grant to Assignee as collateral for the Obligations
(as defined in the Loan Documents) a security interest and lien in and to the
Domain Rights and all proceeds thereof and all other related claims and rights
as more fully described in a certain Intellectual Property Security Agreement
(the “Security Agreement”) in favor of the Assignee by and among Assignor and
Assignee;

 

NOW THEREFORE, for good and valuable consideration, as security for the due and
timely payment and performance of the Obligations: (1) Assignor hereby pledges
and grants to Assignee a security interest and lien in and to the Domain Rights
and all proceeds thereof and gives notice of such security interest and the
existence of such Security Agreement providing therefor; and (2) Assignor hereby
irrevocably appoints PFG as its lawful attorney-in-fact without any further
authorization to take any action and file any notice on behalf of Assignor that
Assignor itself could file in respect of its Domain Rights, including without
limitation, to transfer Domain Rights, change administrative contacts in respect
of Domain Rights, maintain Domain Rights, and provide instructions to domain
hosting services and any domain name registrars.

 

Executed as of the date first above written.

 

Assignor: Assignee:         Healthcare Corporation of America PARTNERS FOR
GROWTH III, L.P.         By: /s/ Mark Carlesimo

Name: Mark Carlesimo

Title: Secretary By /s/ Jason Georgatos

Name: Jason Georgatos

Title:  Manager, Partners for Growth III, LLC
            Its General Partner



 

 



6

